DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 10-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babbellapati [US 2015/0261721].
As claim 1, Babbellapati discloses a method establishing, by a device, a priority level for each traffic class of a plurality of traffic classes [Par. 0019 and 0029-0031 discloses assigning a priority level to each class wherein real-time has higher priority than non-real-time]; receiving, by the device, a plurality of packets [Fig 2, Ref 21 for receiving packets into device]; determining, by the device, a processing level of one or more processors of the device prior to processing the plurality of packets [Fig 2, Ref 23 
	As claim 2, Babbellapati discloses assigning, by the device, a first priority level to a first traffic class corresponding to a group of applications packaged in a container [Par. 0018-0019 and 0020-0031 disclose a higher priority assigned to real-time packets]; and assigning, by the device, a second priority level to a second traffic class [Par. 0018-0019 and 0020-0031 disclose a lower priority assigned to non-real-time packets], the second traffic class different from the first traffic class [Par. 0018-0019 and 0020-0031 disclose real-time packets are different from non-real-time packets].
	As claim 3, Babbellapati discloses determining, by the device, to process a first packet associated with the first traffic based on the first priority level of the first traffic class [Fig 3, Ref 32 and 33 discloses processing packets based on priority of packets].
As claim 4, Babbellapati discloses determining, by the device, to drop a second packet associated with the second traffic class prior to processing the second packet based on the second priority level of the second traffic class [Fig 3, Ref 32 discloses discarding a lower priority based on load of CPU before forwarding to the CPU].
	As claim 5, Babbellapati discloses selecting, by the device, the one or more packets to be dropped prior to processing at the device responsive to the processing level of the one or more processors being greater than a processing threshold of the 
As claim 6, Babbellapati discloses determining, by the device, that the processing level of the one or more processors is greater than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; and selecting, by the device, the one or more packets to be dropped based on the priority level of the one or more traffic classes associated with the one or more packets [Par. 0027-0030 discloses when load of CPU over yellow threshold, low priority packet will be discarded].
	As claim 7, Babbellapati discloses determining, by the device, the processing level of the one or more processors is equal to or greater than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; and selecting, by the device using a prioritization algorithm, the one or more packets of the plurality of packets to drop [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold, low priority packet will be discarded].
	As claim 8, Babbellapati discloses determining, by the device, the processing level of the one or more processors is less than a processing threshold of the device [Par. 0027-0030 discloses determining the load of CPU greater than yellow threshold]; stopping, by the device, dropping of the one or more packets of the plurality of packets; and processing, by the device, the one or more packets at the device [Par. 0027-0030 discloses determining the load of CPU is low, stopping discard packets].
	As claim 10, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

As claim 12, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
As claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.
As claim 14, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.
As claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 6.
As claim 16, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.
As claim 17, the claim is rejected based on the same reasoning as presented in the rejection of claim 8.
As claim 19, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.
As claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babbellapati [US 2015/0261721] in view of Niv [US 2017/0251016].
As claim 9, Babbellapati discloses dropping, by the device prior to processing, at least one packet of the plurality of packets associated with the first traffic class [Fig 3, Ref 32 or Fig 4, Ref 46] but fail to disclose what comprising determining, by the device, a first traffic class corresponds to malicious traffic; dynamically modifying, by the device, the priority level of the first traffic class [Par. 0043 and 0066 disclose determining if traffic is malicious traffic then low its priority].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to apply a method and system for detecting malicious traffic at high priority, changing the high priority to low priority as disclosed by Niv into the teaching of Babbellapati.  The motivation would have been to prevent a fault alarm.
As claim 18, the claim is rejected based on the same reasoning as presented in the rejection of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakazaki [US 6222839] discloses a method and system for discarding packet based on priority and load of CPU.
Kapoor [US 2007/00201499] discloses a method and system for discarding packet based on priority and load of queue.
Ikoma [US 2006/0067231] discloses a method and system for discarding packet based on priority and load of CPU.
Nakao [US 2013/0269031] discloses a method and system for discarding packet based on priority and load of CPU.
Dasgupta [US 2016/0219065] disclose a method and system for downgrading priority of malicious traffic.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN H D NGUYEN whose telephone number is (571)272-3159.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN H NGUYEN/Primary Examiner, Art Unit 2414